Title: Joseph C. Cabell to James Madison, 24 January 1827
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My Dear Sir,
                            
                            
                                
                                    Richmond.
                                
                                Jan. 24. 1827.
                            
                        
                        I have received in due time by the mail your favor of 13th inst, and would have written you immediately in
                            reply, but have waited for the arrival of the Report so as to enable me to relieve your anxiety in regard to that subject.
                            Two days ago I received a letter from Mr. Trist, stating that he had at length determined to send on the Report without
                            the revised copy of the enactments, but that the latter would also follow in the course of a week. He desired me to
                            communicate his explanation to the Governor, which I did by messenger the next day, the executive being in session at the
                            time. I shall call on him in the morning, to ascertain whether he will wait for the enactments before he communicates the
                            Report. I do not think the delay will be prejudicial to our interests. The course of thought & feeling in the
                            Legislature will probably make a late better than an early movement on this subject. The Governor’s message had set the
                            primary school party in violent motion, and when I returned on 6th from the Northern Neck, I found the leading members of
                            the Lower House much occupied with schemes for new modelling that branch of our system: very few favorably disposed to a collegiate system. I found that they were not
                            sensible of the intrinsic difficulties of the subject, and the inadequacy of our existing funds to a general establishment
                            of schools. I consider the present session entirely inauspicious to any effort in favor of a Collegiate system: and it is
                            my present impression that all the primary school plans will fall to the ground. I cannot predict the result of our
                            contemplated motion for funds to pay the debt of the University. The reputation of the institution has risen greatly of
                            late, and I hear on all sides approving sentiments in regard to it. The late changes seem to be well received by the
                            public. The attendance of the Visitors during the whole of the public examination has produced a very favorable
                            impression, insomuch as to leave not the slightest doubt on my mind as to the very great importance of similar attendance
                            in future. It will be difficult to bring over a majority to give us the money to pay our debts notwithstanding the happy
                            change in the public mind. Members are afraid to tax the people. They are averse to sell any part of the Capital of the
                            fund. And they dislike to encrease the debts of the State. Our success too has silenced, without extinguishing our foes. I
                            am inclined to think the best plan to propose is this--to create a stock to the amount of our debt—to make it
                            irredeemable for 15 years—and to charge the interest on the surplus revenue of the Literary Fund. I think the objection,
                            to selling any part of the capital of the Literary Fund will be greater than those against adding to the debts of the
                            state. I am by no means sanguine; on the contrary, I apprehend we shall be defeated. Much political excitement prevails
                            this winter: & but little interest is felt for the sciences.
                        I had given your memorandum relative to the Journals to Mr. Tucker, and have written to him for it. As soon
                            as I hear from him, I will endeavor to get some suitable person to suggest a republication in the House of Delegates.
                        I presume that Genl. Cocke has seen you on the subject of the Hotel Keepers, excluded by our late regulation.
                            I confess I could no longer withstand the strong appeal made by themselves, by the whole Faculty, & by so many
                            respectable persons. Genl. Breckenridge & Mr. Loyall concurred entirely in the propriety of giving them another
                            trial. I think enough has been done to effect our object: especially as these men now know the precise line of conduct
                            which alone will ensure their continuance. I remain, dear Sir, ever most respectfully & truly yours
                        
                            
                                Joseph C. Cabell
                            
                        
                    